DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 13, 16, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballreich et al. (US 2010/0229747 A1).
With respect to claim 1, Ballreich et al. teaches an apparatus (Figs. 2, 7-8) for mounting a flexible plate 30 onto a print sleeve or cylinder 11, wherein the apparatus comprises at least two manipulator units (separate holders & axles shown in Figure 4) located below the print sleeve or cylinder 11 and support members 32, 32.1 provided on each manipulator unit, 
With respect to claim 3, note the manipulator deck of Ballreich et al. can be considered to have a “dimpled surface” as recited since the rollers 31 form raised points of contact that engage with the surface of the plate.  
With respect to claim 6, note the support members 32, 32.1 of Ballreich et al. comprise apertures (i.e., the apertures in the roller bodies for the application of the roller bodies on the rotational axes as shown in Figure 4 and described in paragraph [0031]). 
With respect to claim 13, Ballreich et al. teach an apparatus wherein each manipulator unit is capable of being independently controllable.  See, for example, paragraph [0038].
With respect to claim 16, note the manipulator units of Ballreich et al. comprise “plate support wings” as broadly recited in that it includes support wings or plates which function to hold the support members which support the plate.  Again, particular attention is invited to Figure 4. 
With respect to claim 31, Ballreich et al. teach wherein the apparatus comprises a manipulator deck 16 having a substantially curved profile (via rollers 31—see in particular, the embodiments shown in Figures 7 and 8) for providing additional support to the arched flexible plate 30. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ballreich et al. (US 2010/0229747 A1) in view of Koppelkamm et al. (US 6,450,096 B1).
With respect to claim 4, note Ballreich et al. teach an apparatus including a manipulator deck that can move between a position towards the cylinder and a position away from the cylinder.  Note that this pivoting motion would inherently include the deck being raised and lowered at least partially in a direction perpendicular to the axis of the print cylinder.  See, for example, paragraph [0027] of Ballreich et al.  Ballreich et al. is silent with respect to the particular mechanism used for moving the manipulator deck.  However, Koppelkamm et al. teaches it is well known in the art to use various mechanisms (such as cylinders, motors, screen and nut drives) to move a manipulator deck holding a plate between various positions, as described in column 4, lines 5-20.  In view of this teaching, it would have been obvious to one of 
With respect to claim 7, note Ballreich et al. teach an apparatus as recited with the exception of the manipulator unit including vacuum means for temporarily securing the flexible plate to the surface of the support member.  Koppelkamm et al. teach an apparatus for mounting a flexible plate onto a print cylinder including a manipulator unit with a support member, wherein the manipulator unit includes vacuum means for temporarily securing the flexible plate to the surface of the support member.  See, for example, the manipulator unit 23 and support member 24, 25 with the vacuum means 28, as shown in Figures 10-12a and column 5, lines 21-39, column 6, line 55-column 7, line 8.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the manipulator unit and support member of Ballreich et al. with a vacuum means as taught by Koppelkamm et al. to allow for better holding and guiding of the plate to be mounted to or removed from the printing cylinder.    

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ballreich et al. (US 2010/0229747 A1) in view of Fujishiro (US 8,201,499 B2).
With respect to claim 14, Ballreich et al. teach teaches an apparatus as recited with the exception of including a roller for rolling the plate onto the print sleeve or cylinder as recited.  However Fujishiro (US ‘499) teaches it is well known in the art to use a pressure roller to roll a .    

Allowable Subject Matter
Claims 19, 23, 25-28, and 32 are allowed.
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 8, the prior art of record fails to teach or fairly suggest an apparatus for mounting a flexible plate having all of the structure as recited, in combination with and particularly including, each manipulator unit comprises a camera operatively connected to a display screen, said camera being oriented upwards for viewing registration marks present on the flexible plate.
With respect to claim 18, the prior art of record fails to teach or fairly suggest an apparatus for mounting a flexible plate having all of the structure as recited, in combination with and particularly including, each manipulator unit comprises plate support wings, wherein at least part of each plate support wing comprises a dimpled surface.

With respect to claim 32, the prior art of record fails to teach or fairly suggest an apparatus for mounting a flexible plate onto a print sleeve or cylinder having all of the structure as recited, in combination with and particularly including, each manipulator unit comprising a camera operatively connected to a display screen, the camera being oriented upwards for viewing registration marks present on the flexible plate. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-7, 13-14, 16, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853  

lje
February 24, 2022